Title: To James Madison from Anthony Merry, 9 July 1805
From: Merry, Anthony
To: Madison, James


          
            Sir,
            Washington July 9th. 1805
          
          His Majesty’s Consul at Norfolk in Virginia has transmitted to me a Copy of a printed Notice (a Transcript of which I have the Honor to enclose) published by the Deputy Marshall of the United States for that District advertizing for Sale on the 12th. of this Month the Brigantine Transfer, which the Notice expresses to have been libelled and sold for a Breach of Blockade, informing me that he had good Reason to believe the Vessel in Question to be British, and that she is the same that, when taken, was called the Scourge, and arrived at Norfolk the Beginning of this Year under the name of the Transfer, which was said to have been captured several Months before in the Mediterranean by a Frigate of the United States, and to have been commissioned for their Service after some summary Form of Condemnation had been adopted by Means of a Board of Officers assembled for the Purpose from the American Squadron in that Sea.
          I have the Honor, Sir, to lay this Case before You, as it has been represented to me, because, if the Circumstances already stated, and those which I shall advert to presently, be correct, there would seem to be in it a great Want of that Formality which, according to Practice usually observed in similar Cases, and to the common Principles of Justice, is necessar⟨y⟩; to render the Condemnation legal.
          It would seem impossible that that which is said to have taken Place somewhere in the Mediterranean can be considered as such since it is not Known that the United States had at the Time a Court of Admiralty established there, and it would therefore appear to have been very unusual and irregular to alter the Name of the Vessel, and to commission her for the Service of the Government, before the necessary Formalities had been complied with. That a legal Condemnation had not in Fact taken place, and, consequently, that the Alteration in the Vessel’s Name and her Employment in the Service was irregular, appears to be evident from the Circumstance of her having been libelled and condemned latterly in the District Court at Norfolk.
          With Respect to the latter Proceeding, it is understood that the Vessel was libelled by the Name of the Transfer and not, as ought to have been the Case, by the name of the Scourge, and that Nobody on the Part of the owners was present to defend their Cause. If these Circumstances should prove to be correct, I can safely trust, from the Known Sentiments of Justice of the Government of the United States, that the latter Proceeding will be considered by them as irregular as the former.
          His Majesty’s Consul has not been able to acquire any other or more positive Information on this Subject than that which I have had the Honor to state. I therefore take the Liberty, Sir, of submitting it to you, with the Observations which have naturally occurred to me on it, with a Request that you will be pleased to cause the necessary Inquiry to be made into the Matter. I have the Honor to be With high Consideration and Respect, Sir, Your most obedient humble Servant
          
            Ant: Merry
          
        